Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered June 27, 2008, which, in an action for personal injuries when an 800-pound steel plate that plaintiff was unloading from a truck fell and struck his leg, denied the motion by defendant Flame Cutsteel Products, Co. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Flame, whose employees loaded the steel plate onto the truck, had a duty to load it safely (cf. Moncion v Infra-Metals Corp., Div. of Preussag Intl. Co., 20 AD3d 310, 311-312 [2005]), and clear issues of fact exist as to whether they did. We have considered and rejected defendant-appellant’s other arguments. Concur—Gonzalez, P.J., Tom, Sweeny, Buckley and Acosta, JJ.